Citation Nr: 1120677	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  06-13 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2005 and August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In its December 2005 decision, the RO granted service connection for left ear hearing loss, assigning a noncompensable disability rating effective February 3, 2004.  Subsequently, in its August 2007 rating decision, the RO granted service connection for the Veteran's right ear hearing loss, re-characterizing the Veteran's service-connected hearing loss disability as bilateral hearing loss and continuing his noncompensable evaluation.  


FINDINGS OF FACT

1.  VA audiometric testing conducted in September 2005 shows that the Veteran's right ear hearing loss was manifested by level I hearing, and his left ear hearing loss was manifested by level V hearing.    

2.  VA audiometric testing conducted in September 2006 shows that the Veteran's right ear hearing loss was manifested by level I hearing, and his left ear hearing loss was manifested by level IV hearing.    


CONCLUSION OF LAW

The criteria for an initial compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.85, DC 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in April 2004, before service connection for bilateral hearing was granted was legally sufficient, VA's duty to notify with regard to this claim has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's service, VA, and private treatment records, as well as all documents and evidentiary material pertaining to the Veteran's application for Social Security Administration (SSA) disability benefits.  The RO also provided the Veteran with a hearing before a decision review officer (DRO) in June 2005, and two VA audiological examinations, including examinations conducted in September 2005 and September 2006.  Further, the RO has attempted to substantiate the Veteran's claim by requesting treatment records from the Veteran's private doctor, Dr. Geo L. Arrington, in June 2005.  Significantly, however, the Board notes that, at his June 2005 DRO hearing and in a March 2006 statement, the Veteran reported that Dr. Arrington had since retired; and in a July 2005 statement, the Veteran reported that, insofar as Dr. Arrington retired in January 2000 and because his office had not retained any of the Veteran's treatment records, no further treatment records from Dr. Arrington were available.   

The RO also attempted to substantiate the Veteran's claim by scheduling him for another VA audiological examination in August 2010; however, the Veteran failed to report for the examination and has failed to provide good cause for his failure to report.  See 38 C.F.R. § 3.655.   In this regard, the Board notes that, as indicated in the RO's May 2010 letter, pursuant to 38 C.F.R. § 3.655, when a Veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and fails to provide good cause for this failure to report, the claim shall be rated based on the evidence of record, and as such, could result in denial of the claim.  See 38 C.F.R. § 3.655(b).  Moreover, the Board notes that examples of "good cause" for failure to report for a VA examination, as provided in the RO's May 2010 letter, include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655(a).  In this case, the Veteran failed to report for his August 2010 examination, which was scheduled in conjunction with his original bilateral hearing loss claim, and failed to provide any explanation or rationale for his failure to report, and as such, his claim for a higher initial rating for his service-connected bilateral hearing loss will be rated on the evidence currently of record.  See 38 C.F.R. § 3.655(b).  In making this determination, the Board highlights that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Moreover, the Board is satisfied that the RO has substantially complied with the Board's April 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that, in its April 2010 remand, it directed the RO to obtain copies of the Veteran's VA treatment records, dated since February 2005, and to schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss.   In this regard, the Board notes that, on remand, all relevant treatment records were obtained, and as just discussed, in August 2010, the Veteran was scheduled for a VA audiological examination; however, he failed to report for this examination.  

With regard to the VA audiological examinations of record, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, when conducting such examinations, in addition to dictating objective test results, the VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  Significantly, however, the Board points out that the Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

In this case, the September 2005 VA examiner noted that the Veteran had been unable to hear out of his left ear since 1962, and the September 2006 VA examiner noted that the Veteran could not hear without his left ear hearing aid, noting that his left ear hearing was worse than his right.  In this regard, the Board acknowledges that the September 2005 and September 2006 VA examiners both failed to specifically address the occupational functioning effects caused by the Veteran's bilateral hearing loss.  Significantly, however, the Board finds that the evidence of record, including the September 2005 and September 2006 VA examination reports, VA treatment records dated from January 2003 to August 2010, the June 2005 DRO hearing transcript, and the Veteran's statements in support of his claim, adequately describe the occupational functioning effects caused by the Veteran's bilateral hearing loss.  Therefore, while the September 2005 and September 2006 VA examinations are defective under Martinak, the Board finds that no prejudice results to the Veteran insofar as the functional effects of his hearing loss are adequately addressed by the entirety of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings

The Veteran was initially granted service connection for left ear hearing loss in December 2005 and was assigned a noncompensable disability rating under 38 C.F.R. § 4.85, DC 6100, effective February 3, 2004.  Subsequently, in August 2007, the Veteran was granted service connection for his right ear hearing loss.  In this regard, the Board notes that, in its August 2007 decision, the RO re-characterized the Veteran's service-connected hearing loss disability as bilateral hearing loss, and continued his noncompensable evaluation for this disability.  The Veteran disagrees with this rating assignment and contends that a higher, compensable rating is warranted.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  However, as discussed below, because the level of impairment associated with the Veteran's residuals of cyst removal from the right cheek has been relatively stable throughout the appeal period, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable in this case.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  

In June 2005, the Veteran was afforded a DRO hearing regarding his hearing loss.  At that time, the Veteran reported that, since a July 1986 VA audiological examination, he had not undergone any further evaluations of his hearing loss, noting that he had not sought any further treatment for this disability because he had previously been informed that nothing could be done to correct his hearing loss.  

Additionally, in a June 2005 memorandum, Dr. Arrington reported that he had previously treated the Veteran's hearing loss, noting that, in 1967, he had recommended that the Veteran await improvements in the field of eardrum reconstruction before undergoing reconstructive surgery.  Further, Dr. Arrington reported that the Veteran had awaited such improvement until 1985, when VA had denied his hearing loss claim.  Finally, Dr. Arrington stated that the Veteran was currently in need of ear surgery, and pointed out that VA had evidence of the Veteran's exposure to jet engine noise and current hearing loss.  
	
In September 2005, the Veteran was afforded a VA audiological examination, the results of which are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
40
55
LEFT
65
45
80
90
80

The average pure tone threshold in the Veteran's right ear was 31 decibels, and the average pure tone threshold in his left ear was 74 decibels.  On the Maryland CNC test, the Veteran received a score of 94 percent for the right ear and 80 percent for the left ear for word recognition.  At the time of his examination, the Veteran reported that he had been unable to hear out of his left ear since 1962.  Based on his examination results, the examiner diagnosed the Veteran with mild to moderate hearing loss from 3000 Hertz to 4000 Hertz, sloping to severe sensorineural hearing loss in the right ear; and moderately severe to severe sensorineural hearing loss in the left ear.  

These results equate to an assignment of level I hearing for the Veteran's right ear and level V for his left ear, which merits a noncompensable rating using Table VI.  Table VIA is not available to the Veteran for either ear because 1) his pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and 2) his pure tone threshold is not 55 decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  

Subsequently, during VA treatment in March 2006, the Veteran was seen for a hearing aid evaluation.  At that time, the Veteran reported having a longstanding history of left ear hearing loss, and a longstanding history of tympanic membrane perforation in the left ear.  The doctor noted that the Veteran had mild to moderately severe sensorineural hearing loss in the right ear, and moderately severe to profound sensorineural hearing loss in the left ear, with a flat tympanic membrane of the left ear and large ear canal volume, which was indicative of perforation.  During this evaluation, an impression of the Veteran's left ear was taken for a hearing aid, and he was scheduled for a subsequent hearing aid fitting.  Finally, during this evaluation, the Veteran indicated that he was not interested in undergoing a medical evaluation of his left ear tympanic membrane perforation, noting that this condition had been present for several years.  

The following month, in April 2006, the Veteran was seen for another VA hearing aid evaluation, at which time he was provided with his left ear hearing aid and was afforded hearing aid orientation.  

Thereafter, in September 2006, the Veteran was afforded another VA audiological examination, the results of which are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
40
50
LEFT
55
40
60
85
80

The average pure tone threshold in the Veteran's right ear was 30 decibels, and the average pure tone threshold in his left ear was 66 decibels.  On the Maryland CNC test, the Veteran received a score of 94 percent for the right ear and 76 percent for the left ear for word recognition.  Additionally, at this examination, the Veteran reported that he could not hear without his left ear hearing aid, noting that his left ear hearing was worse than his right.  Based on these results, the examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss in the right ear from 3000 Hertz to 4000 Hertz only; and mild to severe mixed hearing loss in the left ear, noting that such a hearing loss pattern was indicative of abnormal middle ear function.   

These results equate to an assignment of level I hearing for the Veteran's right ear and level IV for his left ear, which merits a noncompensable rating using Table VI.  Again, Table VIA is not available to the Veteran for either ear because 1) his pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and 2) his pure tone threshold is not 55 decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  

Finally, during VA treatment in February 2008, the Veteran reported that, since a vascular surgery conducted earlier that month, he had completely lost his left ear hearing.  In this regard, the doctor noted that the Veteran already had some degree of left ear hearing loss prior to the February 2008 surgery, and went on to schedule the Veteran for follow-up audiological treatment.  Later that month, the Veteran was seen for a hearing aid evaluation.  At that time, the Veteran again reported that, following a February 2008 surgery, he had lost all hearing in his left ear.  In this regard, the doctor noted that, consistent with his previous audiological evaluations, the Veteran had mild high frequency sensorineural hearing loss in his right ear, and severe mixed hearing loss in his left ear.  The doctor then went on to make impressions of the Veteran's left ear for a new behind-the-ear hearing aid, which he was provided with the following month, in March 2008.  In this regard, the March 2008 VA doctor reported that the Veteran's new custom aid provided him with an adequate gain in his hearing.  

Although the Veteran contends that a higher, compensable evaluation is warranted for his bilateral hearing loss, the disability rating schedule is applied mechanically based on the results of audiometric testing.  As such, because the evidence of record fails to establish a compensable rating under 38 C.F.R. § 4.85, DC 6100, at any time during the appellate period, the Veteran's claim for an increased rating for bilateral hearing loss is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hearing loss (i.e., an inability to hear out of his left ear without the use of a hearing aid) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe these disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


